COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Senior Judge Annunziata
UNPUBLISHED


              Argued by videoconference


              COLLEEN LEYRER
                                                                              MEMORANDUM OPINION* BY
              v.      Record No. 0585-21-4                                 JUDGE MARY BENNETT MALVEAUX
                                                                                  JANUARY 18, 2022
              REZA HAJIHA


                                FROM THE CIRCUIT COURT OF THE CITY OF ALEXANDRIA
                                                James C. Clark, Judge

                                Katelin T. Moomau (Family First Law Group, PLLC, on briefs), for
                                appellant.

                                Sharon Voyles Filipour (Kinsey, Lynch & Filipour, on brief), for
                                appellee.


                      In 2019, the circuit court entered a final decree divorcing Colleen Leyrer (“wife”) and Reza

              Hajiha (“husband”). Wife appealed, claiming the circuit court erred in certain determinations

              regarding the equitable distribution of the parties’ marital home. We reversed and remanded to the

              circuit court for clarification as to its classification of the parties’ contributions to the marital home

              and its calculation of husband’s share of the equity. Leyrer v. Hajiha, No. 0502-20-4 (Va. Ct. App.

              Dec. 22, 2020) (unpublished order). The circuit court on remand made additional findings, which

              wife now appeals. Specifically, she contends that the circuit court erred by improperly tracing her

              separate property. For the following reasons, we reverse the circuit court’s equitable distribution

              award and remand for further proceedings consistent with this opinion.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           I. BACKGROUND

        “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Starr v. Starr, 70 Va. App. 486, 488 (2019) (quoting Congdon v. Congdon, 40 Va. App. 255, 258

(2003)).

        Husband and wife married on May 1, 2010. They had one child, K.H.,1 born on May 19,

2010. The parties separated in April 2018, and on August 14, 2018, husband filed for divorce.

        At trial, husband and wife made the following stipulations concerning the marital home.

At the time of their separation, the parties were joint owners of the marital home, located at 5110

Knapp Place in Alexandria. The residence was purchased on December 1, 2009, five months

prior to their marriage. Regarding the down payment for the home, the parties stipulated that

“[t]here was a wire transfer of $70,020 from the Husband’s family to pay toward this purchase

and the Wife paid $39,073 toward this purchase.” In addition, husband had contributed $5,000

for a deposit.

        The wire transfer itself, which was entered into evidence, indicated that the transfer from

husband’s family had been made November 12, 2009, about three weeks prior to the purchase of

the home. The wire transfer was made out directly to wife with the notation “GIFT” listed in a

portion of the form reserved for the description of the transfer.

        The parties also stipulated that they had borrowed $424,000 for the purchase of the

marital home and the outstanding mortgage balance at the time of separation was $364,061.32.

Further, the marital home had a fair market value of $635,000 on the date the parties separated.

        At trial, wife testified that she had purchased the marital property solely in her name prior

to the marriage but affirmed that it had been the parties’ “understanding that it would later be


        1
            We use initials, instead of the child’s name, to protect the child’s privacy.
                                                    -2-
jointly titled.” After the marriage, the property was retitled in both parties’ names. Wife

testified that the $70,020 had been a “gift that [husband’s] parents made that went to [wife] and

then it went into the home.” Counsel for husband asked wife if she understood that “[husband]

had done some speculation in Iran and it had paid off and that was [husband’s] money?” Wife

replied that she did not “really know where that money came from other than what it says in the

document that his parents had sent it.”

       Husband acknowledged at trial that his father had transferred $70,020 directly to wife’s

bank account prior to the parties’ marriage. However, husband testified that the funds had been

his own money and not his father’s. Husband stated that he had saved some money in the United

States and also had money from working in Iran. He had sent this money back to Iran for his

father to hold in a bank account there due to the high rate of interest provided by Iranian banks at

the time. Husband testified that wife had known that the money would be used as a down

payment for the marital home and it had been “clear that this was basically [husband’s] share of

purchasing this property.” Husband admitted that there had been no written agreement regarding

the transfer of funds, only a verbal agreement between the parties. Further, husband testified that

he had not intended to gift wife the money.

       Husband asked the court to divide the marital share in the home in half and to classify the

$70,020 as husband’s separate contribution. Wife argued that the $70,020 was instead wife’s

separate property that was traceable to her.

       At trial, the circuit court reserved its ruling on the issue of the marital home. While not

ruling on the matter, the court did state, “I know what’s fair, but I’m not sure about what’s

legal,” and “If I’ve got my way about it, $70,000, frankly, comes from [husband].”

       In the parties’ final divorce decree, entered on December 27, 2019, the court issued

rulings as to child custody, child support, personal property, and the division of savings and

                                                -3-
retirement accounts. In addition, the court ordered that husband was entitled to $137,902 as his

share of the equity in the marital home. The court did not explain how the parties’ contributions

to the marital home were classified or how it calculated husband’s share of the equity.

       On January 27, 2020, wife appealed the final decree of divorce to this Court. Wife

argued that the circuit court had improperly traced her separate property interest in the marital

home. She also asserted that the circuit court had failed to state how it had classified the various

contributions to the property and calculated husband’s share of the equity. On December 22,

2020, this Court issued an order reversing the decision of the circuit court and remanding the

case back to it “for clarification as to how it classified the contributions and how it calculated the

amount of husband’s share.” Leyrer, No. 0502-20-4, at *4.

       On March 10, 2021, the circuit court entered an order clarifying its classification and

division of the equity in the marital home. In this order, the court stated that it had determined

that the $5,000 deposit and $70,020 in funds transferred from husband’s family to wife’s account

were husband’s separate property. It had also determined that the $39,073 paid by wife at the

time of purchase and the $38,282.48 she paid in post-separation mortgage payments2 were wife’s

separate property. Starting with these separate property interests, the court then calculated

husband’s total share in the equity of the home at approximately $152,400. However, the court

stated that, after using “this calculation as a baseline,” it had taken into consideration wife’s

monetary and nonmonetary contributions to the household during the marriage, which it found

“significantly exceeded those of husband.” Based on this finding, the circuit court had found it

“equitable” to increase wife’s marital share. The court stated that it did “not have a specific

recollection” of how it chose the $137,902 figure as husband’s share but noted that it had made




       2
           Following the parties’ separation, wife paid $38,282 on the principal of mortgage.
                                                 -4-
“a conscious decision to reduce husband’s share by approximately $15,000.00 in an effort to

achieve an equitable division of the parties’ property.”

        Wife now appeals the circuit court’s March 10, 2021 order.

                                           II. ANALYSIS

        On appeal, wife argues that the circuit court erred by improperly tracing her separate

property, resulting in an award of $137,902 to husband from the equity of the marital residence.

Wife specifically asserts that the court’s award of $137,902 to husband must have resulted from

the court’s misclassification of the contributions made towards the equity of the marital

residence.3

        “On appeal, a trial court’s equitable distribution award will not be overturned unless the

Court finds ‘an abuse of discretion, misapplication or wrongful application of the equitable

distribution statute, or lack of evidence to support the award.’” Wiencko v. Takayama, 62

Va. App. 217, 229-30 (2013) (quoting McIlwain v. McIlwain, 52 Va. App. 644, 661 (2008)).

Because “the trial court’s classification of property is a finding of fact, that classification will not

be reversed on appeal unless it is plainly wrong or without evidence to support it.” David v.

David, 64 Va. App. 216, 221 (2015) (quoting Ranney v. Ranney, 45 Va. App. 17, 31-32 (2005)).

However, we review “pure questions of law concerning statutory interpretation . . . de novo.”

Gilliam v. McGrady, 279 Va. 703, 708 (2010).

        Pursuant to Code § 20-107.3, when proceeding with an equitable distribution, a court

must follow certain steps. Specifically, the court must (1) “first . . . classify the property,”

(2) “assign a value to the property,” and then (3) “distribute[] the property to the parties, taking


        3
           Wife also argues that the court’s award of $137,902 to husband must have resulted from
“a mathematical error of some sort.” Because we conclude that the circuit court erred in its
initial classification concerning the contributions to the marital home, we do not address her
argument regarding any mathematical error in the circuit court’s calculation of husband’s equity
as it is not necessary for the resolution of this appeal.
                                                   -5-
into consideration the factors presented in Code § 20-107.3(E).” Fox v. Fox, 61 Va. App. 185,

193 (2012) (quoting Marion v. Marion, 11 Va. App. 659, 665 (1991)).

        Code § 20-107.3 provides that property may be classified as “separate,” “marital,” or

“part marital . . . and part separate.” See Code § 20-107.3(A)(1)-(3). Marital property includes

“all property titled in the names of both parties” and “property acquired by either spouse during

the marriage” “in the absence of satisfactory evidence that it is separate property.” Code

§ 20-107.3(A)(2)(i), (iii). The definition of separate property includes, in pertinent part, “all

property, real and personal, acquired by either party before the marriage.” Code

§ 20-107.3(A)(1)(i). Hybrid property involves a mixture of “part marital property and part

separate property.” Code § 20-107.3(A)(3).

        In addition, Code § 20-107.3(A)(3)(f) provides that “[w]hen separate property is retitled

in the joint names of the parties, the retitled property shall be deemed transmuted to marital

property. However, to the extent the property is retraceable by a preponderance of the evidence

and was not a gift, the retitled property shall retain its original classification.”

        Further, the statute explains that

                [w]hen the separate property of one party is commingled into the
                separate property of the other party, or the separate property of
                each party is commingled into newly acquired property, to the
                extent the contributed property is retraceable by a preponderance
                of the evidence and was not a gift, each party shall be reimbursed
                the value of the contributed property in any award made pursuant
                to this section.

Code § 20-107.3(A)(3)(g).

        At issue here is the circuit court’s classification of the funds transferred by husband’s

father to wife’s bank account prior to the parties’ marriage. Wife argues that the circuit court

erred in classifying these funds as husband’s separate property; instead, wife asserts that because




                                                  -6-
the funds were sent to her prior to the parties’ marriage, the $70,020 should have been classified

as her separate property.4 Based on the plain language of Code § 20-107.3, we agree with wife.

        “When the language of a statute is unambiguous, we are bound by the plain meaning of

that language.” Anthony v. Skolnick-Lozano, 63 Va. App. 76, 83 (2014) (quoting Conyers v.

Martial Arts World of Richmond, Inc., 273 Va. 96, 104 (2007)). “We look to the plain meaning

of the statutory language, and presume that the legislature chose, with care, the words it used

when it enacted the relevant statute.” Dixon v. Dixon, 71 Va. App. 709, 718-19 (2020) (quoting

Fox, 61 Va. App. at 196).

        As noted above, Code § 20-107.3(A)(1)(i) defines separate property in part as “all

property, real and personal, acquired by either party before the marriage.” See also Moran v.

Moran, 29 Va. App. 408, 411-12 (1999) (“Property that is acquired by either party before the

marriage is separate property, Code § 20-107.3(A)(1)(i), subject to being transmuted into hybrid

property . . . .”). Thus, based on this statutory definition, the dispositive question in the instant

case is which party “acquired” the $70,020 prior to the parties’ marriage.

        “Words in a statute are to be construed according to their ordinary meaning, given the

context in which they are used.” Robinson v. Robinson, 50 Va. App. 189, 194-95 (2007)

(quoting Grant v. Commonwealth, 223 Va. 680, 684 (1982)). “Acquire” is defined as “[t]o gain

possession or control of; to get or obtain.” Acquire, Black’s Law Dictionary (11th ed. 2019).




        4
          The marital residence, which had been purchased by wife prior to the marriage, was
later jointly titled during the marriage and, therefore, pursuant to Code § 20-107.3(A)(3)(f), was
presumed to be marital property. However, despite the joint title, if the transmuted property “is
retraceable by a preponderance of the evidence and was not a gift, the retitled property shall
retain its original classification.” Code § 20-107.3(A)(3)(f); see also Anthony v. Skolnick-
Lozano, 63 Va. App. 76, 85 (2014) (holding that, pursuant to Code § 20-107.3(A)(3)(g), “circuit
courts may consider commingling of property that occurs before the marriage of the parties in
fashioning an equitable distribution award”).
                                                  -7-
       Based on the undisputed facts in the record, we conclude that wife gained possession or

control of, or obtained, the $70,020 prior to the parties’ marriage and thus the funds were her

separate property. Here, it is undisputed that the $70,020 used toward the down payment on the

marital residence came from husband’s family. It is further undisputed that these funds came

directly to wife in the form of a wire transfer. This wire transfer was introduced into evidence

and reflected that the funds were sent to wife’s bank account on November 12, 2009, prior to the

parties’ marriage. Thus, the stipulated evidence clearly demonstrates that wife obtained and

gained possession of the funds prior to the marriage.

       While is clear from the record that wife obtained legal title to the funds when they were

transferred to her from husband’s father, we acknowledge that “[h]ow the property is titled

generally is not dispositive of its classification.” McDavid v. McDavid, 19 Va. App. 406, 410

(1994). Instead, “[a] court equitably classifies property based upon statutory guidelines, not

according to which party holds legal title.” David v. David, 287 Va. 231, 237 (2014). In this

case, it is not simply wife’s holding title to the funds that leads us to determine that they were her

separate property. Rather, the statutory guidelines themselves compel us to conclude that the

court misclassified the $70,020, as wife was the party that acquired the funds prior to the parties’

marriage. Based upon the plain language of Code § 20-107.3(1)(A)(i), we must conclude that

the circuit court erred in not classifying the $70,020 as wife’s separate property contribution to

the equity in the marital residence.

       In reaching this conclusion, we also acknowledge husband’s testimony that the $70,020

was his own money that his father was holding for him in Iran. The circuit court, in determining

that the funds were husband’s separate property, must have credited this testimony. However,

even accepting husband’s testimony as true, in viewing the evidence in the light most favorable

to husband as the prevailing party on appeal, we conclude that the court erred in classifying the

                                                -8-
funds as husband’s rather than wife’s separate property. Assuming that the initial source of the

funds was husband’s own earnings and savings, these funds were at some point given to

husband’s father, who then transferred the money directly to wife prior to the parties’ marriage.

Therefore, pursuant to the statute, these funds were wife’s separate property, as she acquired

them prior to marriage.5 Accordingly, we conclude that the circuit court’s classification of the

property was plainly wrong. David, 64 Va. App. at 221.

       The first step a court must take in equitable distribution is to classify the parties’

property. Fox, 61 Va. App. at 193. Here, the court erred in this initial step, and we therefore

reverse and remand its equitable distribution award for reconsideration consistent with the

holding of this opinion.6

                                     Attorney Fees on Appeal

       Both parties request that this Court award the attorney fees incurred on appeal. This

Court has discretion to grant or deny such fees. See Rule 5A:30(b); see also O’Loughlin v.

O’Loughlin, 23 Va. App. 690, 695 (1996). “The decision of whether to award attorney’s fees

and costs incurred on appeal is discretionary.” Alwan v. Alwan, 70 Va. App. 599, 613 (2019)

(quoting Friedman v. Smith, 68 Va. App. 529, 545 (2018)). In making this determination, this



       5
          As noted above, when separate property is retitled in the joint names of the parties, as it
was here, the retitled property is transmuted to marital property, unless the property can be
sufficiently retraced to separate property and was not a gift. Code § 20-107.3(A)(3)(f). Here, we
find that wife sufficiently retraced the $70,020 as her separate property. “If the party claiming
[a] separate interest in transmuted property proves retraceability, the burden shifts to the other
party to prove that the transmutation of the separate property resulted from a ‘gift.’” von Raab v.
von Raab, 26 Va. App. 239, 248 (1997). We do not express any opinion as to whether, on
remand, such a finding is appropriate under the proper standard.
       6
          At trial, husband asserted that the court should have imposed a constructive trust on the
funds as to avoid the unjust enrichment of wife. However, the court did not make any findings
as to this theory and husband does not argue on appeal that the facts warranted the imposition of
a constructive trust on the funds. We again do not express any opinion as to whether, on remand,
such a finding is appropriate under the proper standard.
                                                 -9-
Court “may consider all the equities of the case.” Rule 5A:30(b)(3). In addition, the Court’s

decision is not limited to whether a party prevailed on appeal but considers whether the issues

raised were “frivolous.” Wright v. Wright, 61 Va. App. 432, 470 (2013) (quoting O’Loughlin, 23

Va. App. at 695). After considering the record before us, we deny both parties’ requests for

appellate attorney fees.

                                        III. CONCLUSION

       For these reasons, we hold that the circuit court erred when it classified the $70,020

contribution to the down payment on the marital residence as husband’s separate property

instead of wife’s separate property. Accordingly, we reverse the equitable distribution award in

its entirety and remand the case for reconsideration consistent with this opinion. Additionally,

because the circuit court must correct its equitable distribution award, it must also consider on

remand any necessary adjustments to its child support award in light of the correction to the

equitable distribution. See Code § 20-108.1(B)(11), (15) (permitting a court to deviate from the

presumptive calculation under the child support guidelines based on the “[e]arning capacity,

obligations, [and] financial resources” of the parents as well as “the equities for the parents and

children”). Finally, we decline to award either party the cost of their attorney fees on appeal.

                                                                           Reversed and remanded.




                                               - 10 -